Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION	


1. Claims  1-21 are pending. 

Claims 1-21 read on a method of treating a disease in a subject comprising administering to the subject a therapeutically effective amount of an ex-vivo cultured T cell population prepared by the method recited in claim 1 are under consideration  in the instant application. 


2. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



3.  Claims  1-21are rejected under 35 U.S.C. 112(a)), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  


The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification does not adequately teach how to effectively treat any disease in any subjects including any cancer or any infection by administering an effective amount of  an ex-vivo cultured T cell population prepared by the method recited in claim 1.  Moreover,  no  animals models  were used to study the effectively of  treating  any disease in any subjects including any cancer or any infection by administering an effective amount of  an ex-vivo cultured T cell population prepared by the method recited in claim 1. Since there is no animal model studies and data in the specification to show the effectively  of treating  any disease in any subjects including any cancer or any infection by administering an effective amount of  an ex-vivo cultured T cell population prepared by the method recited in claim 1,  it is unpredictable how to correlate in vitro results with  in vivo use.   The specification does not teach how to extrapolate data obtained from in vitro studies  of obtaining activated human T cells to the development of effective in vivo mammalian including human therapeutic treatment, commensurate in scope with the claimed invention.  Therefore, it is not clear that the skilled artisan could predict the efficacy of a method of treating   any disease in any subjects including any cancer or any infection by administering an effective amount of  an ex-vivo cultured T cell population prepared by the method recited in claim 1. Thus in the absence of working examples or detailed guidance in the specification, the intended uses of activated human T cells prepared by the method recited in claim 1 for treating any diseases in any subjects are fraught with uncertainties.

US Patent Application 20130177588 traches that therapeutic use of lymphocytes expressing naturally BAFF-R or truncated version of BAFF-R in treating diseases is not clear  needs further research and    ( see entire document, Abstract and paragraphs 0012,  0049 and 0052 in particular).

De St. Groth et al.  "T cell activation:  in vivo veritas" Immunology and Cell Biology 2004, 82: 260-268 teach "Our ability to understand what does happen, rather than what can happen, during immune responses will assume greater importance with  the unrelenting increase in available information.  In particular, in order to reap the benefits of our new knowledge to design effective new treatments for immunological conditions, it will be essential to fully understand immune responses in vivo, and to avoid the pitfall of generalization on the basis of in vitro data.  (Introduction section).

Acute reactions can be induced by immunomodulatory biologics including hepersensivity, anaphylaxis and infusion-site reactions which are difficult to predict from the pharmacology of the immunomodulatory biologic and may occasionally be fatal. Unwanted immunogenic response have been reported with the majority of immunomodulatory biologics currently on the market. Notably the risk of immunogenicity is not just restricted to immunomodulatory biologics but also applicable to other non-immunomodulatory biologics. Moreover, various patiernt-specific factors also contribute towards an immunogenic response, includiong immunological state and disease type or severity. The current gaps in our knowledge limit our ability to effectively predict adverse reaction to immunomodulatory biologics.  ( Sathish et al., 2013,  Nature v.12, pages 306-323).

The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).


''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).  The MPEP also states at 2164.03 that physiological activity can be considered inherently unpredictable.

Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor' would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”


The  instant specification does not provide sufficient teaching as to how it can be assessed that treating  any disease in any subjects including any cancer or any infection in any subject was achieved after the administration an effective amount of  an ex-vivo cultured T cell population prepared by the method recited in claim 1.

If the use disclosed is of such nature that the art is unaware of successful treatments with activated T cells, prepared by the method recited in claim 1 a more complete statement of how to use must be supplied


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746



The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable



Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method of treating  any disease in any subjects including any cancer or any infection by administering an effective amount of  an ex-vivo cultured T cell population prepared by the method recited in claim 1  in manner reasonably correlated with the scope of the claims.  

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.


4. No claim is allowed.


5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/      Primary Examiner, Art Unit 1644